osephine Linker Hart, Judge, dissenting. I wholeheartedly agree with Judge Neal’s well-reasoned dissent and share his philosophy concerning the role of the courts as that of being the protector of our individual liberties. I write separately to note one additional problem. The majority purports to affirm the trial court for reaching the right result, even though it states the wrong reason. This is certainly a legitimate convention, and indeed, one that we are bound to follow. However, if we resort to this practice it is incumbent upon us to make sure that we review the entire body of relevant law and select the correct principle of law to rely upon. In relying on New York v. Beltron, 453 U.S.454 (1981) and Thornton v. United States, 541 U.S. 615 (2004), the majority has ignores the fact that our supreme court tends to interpret Article 2, section 15, of the Arkansas Constitution in a manner that provides greater protection to the people of this state than the United States Supreme Court’s interpretation of the Fourth Amendment. See, e.g., Woolbright v.State, 357 Ark. 63, 160 S.W.3d 315 (2004) (knock and talk); State v. Brown, 356 Ark. 460, 156 S.W.3d 722 (2004) (knock and talk); Griffin v. State, 347 Ark. 788, 67 S.W.3d 582 (2002) (nighttime search); State v. Sullivan, 348 Ark. 647, 74 S.W.3d 215, (2002) (pretextual arrest). Had the majority not ignored Arkansas law, undoubtedly they would have noted that the search of Mr. McDonald’s car did not comport with Rule 12.4 of the Arkansas Rules of Criminal Procedure. Rule 12.4 states: (a) If, at the time of the arrest, the accused is in a vehicle or in the immediate vicinity of a vehicle of which he is in apparent control, and if the circumstances of the arrest justify a reasonable belief on the part of the arresting officer that the vehicle contains things which are connected with the offense for which the arrest is made, the arresting officer may search the vehicle for such things and seize any things subject to seizure and discovered in the course of the search. (b) The search of a vehicle pursuant to this rule shall only be made contemporaneously with the arrest or as soon thereafter as is reasonably practicable. Simply stated, nowhere in the record is there an indication that the police had any belief, much less a reasonable one, that Mr. McDonald’s car contained anything connected with the hot check charges for which he was being arrested. Accordingly, the methamphetamine that the police discovered in their unlawful search should have been suppressed, and this case should have been reversed. I respectfully dissent.